UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-192585 INSTRIDE INC. (Exact name of Registrant as specified in its charter) Delaware 71-1053548 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7rd Street Suite 337 Miami, Florida (Address of principal executive offices) (Zip Code) (768) 228-5808 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: N/A N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: Shares of Common Stock, $0.0035 par value Title of Class Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 30, 2014, there were 2,544,000 shares of the Registrant's common stock issued and outstanding. INSTRIDE INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash $ $ Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accrued expenses $ $ Total Liabilities Shareholders’ Equity Common shares, $0.0035 par value, 250,000,000 shares authorized; 2,544,000 and 2,400,000 shares issued and outstanding as of June 30,2014 and December 31,2013, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes should be read in conjunction with the condensed financial statements 2 INSTRIDE INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended For the period from December 23, 2011 (inception) to June 30, June 30, June 30, June 30, June30, Revenue $
